Title: General Orders, 21 March 1777
From: Washington, George
To: 

 

Head-Quarters, Morristown, March 21st 1777.
Effingham.Falkland.


The execution of Serjt Porterfield is stopt ’till Friday the 28th Instant.
The Colonels, and Commanding Officers, of all the Continental Battalions at present in the Jerseys, are immediately to make out their respective Abstracts up to the first of this Month, giving Credit in them, for all sums of money received by them respectively on account, and deliver them to the Pay Master General—No excuse will be admit[ted] for the least delay.
